DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 1a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lighting system” of claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains the implied phrase “An upright…is described.

Claim Objections
Claim 37 is objected to because of the following informalities: 
Claim 37 contains the limitation a plurality of elastic spring. This is grammatically incorrect.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,920,489. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 21 and 22 of the instant application are encompassed by the claim of the issued patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the non-removeable sidewall" in lines 6-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 22-38 are at least rejected for depending from rejected claim 21. Dependent claims contain all limitations of claims from which they depend, and therefore inherit all clarity issues.

Claim 28 contains the limitation “from/with”. The scope of the limitation is unclear. Possible interpretations could include: “from or with”, “from and with”, as well as combinations and permutations thereof. For the purposes of examination, it has been interpreted as “releasing the removable sidewall from and engaging the removable sidewall with the end wall”. Please clarify.

Claim 34 recites the limitation "the shading cloth" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 38.
	Claim 38 contains the limitation “each of the plurality of clips”. It is unclear as to whether this refers to a plurality of clips selected from multiple pluralities of clips, or if it refers to each clip of the plurality of clips. Please clarify.

Claim 39 recites the limitation "the end wall" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 39, the phrase "act as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Regarding claim 40.
	It is unclear whether claim 40 is intended to be dependent on claim 39, or if it is intended to be an independent claim of an apparatus useable in conjunction with the apparatus of claim 39. Please clarify.
Furthermore, claim 39 recites the limitation "the end wall" in the fourth line of the claim.  If the claim is independent, there would be insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-25, 27-34, 36, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 9,512,673 – Dibben et al., hereinafter Dibben.

Regarding claim 21. 
Dibben discloses an upright, comprising: 
two sidewalls (62 and 64, Fig 2) between which a profiled element for a shading system can be inserted; 
an end wall (74, fig 2) between the two sidewalls; 
an opening (68, fig 2) situated opposite the end wall; 
wherein one of the two sidewalls is removable (64, fig 2); and 
an elastic spring (114, fig 5) arranged between the removable sidewall and the non-removable sidewall in order to retain the removable sidewall between the end wall and the non-removable sidewall.

Regarding claim 22. 
Dibben discloses all limitations of claim 21.
Furthermore, Dibben discloses the end wall (74, fig 2) comprises a profile for retaining the removable sidewall, and wherein the removable sidewall (64, fig 2) comprises a locating profile engaged with the retaining profile of the end wall. (See annotated Fig 2 below) 

    PNG
    media_image1.png
    839
    767
    media_image1.png
    Greyscale


Regarding claim 23. 
Dibben discloses all limitations of claim 22.
Furthermore, Dibben discloses the locating profile of the removable sidewall has a U-shaped section and is joined by snap-engagement inside an overturned U section of the retaining profile of the end wall. (See annotated Fig 2 above)

Regarding claim 24. 
Dibben discloses all limitations of claim 23.
Furthermore, Dibben discloses the retaining profile comprises a raised lug projecting from the end wall and corresponding to a base of the overturned U section, being parallel to the non-removable sidewall and extending towards an opening of the upright, and a tooth extending towards the non-removable sidewall, parallel to a base of the end wall. (See annotated Fig 2 below)

    PNG
    media_image2.png
    828
    856
    media_image2.png
    Greyscale


Regarding claim 25. 
Dibben discloses all limitations of claim 23.
Furthermore, Dibben discloses the locating profile of the removable sidewall comprises a tooth and a recess, the tooth being inserted inside the overturned U section of the end wall, and the tooth of the retaining profile of the end wall being engaged inside the recess. (See annotated Fig 2 below)

    PNG
    media_image3.png
    850
    837
    media_image3.png
    Greyscale


Regarding claim 27. 
Dibben discloses all limitations of claim 21.
Furthermore, Dibben discloses the elastic spring (114, fig 5) is associated with a flange (See annotated Fig 2) of the removable sidewall, extending parallel to the end wall (See annotated Fig 9).

    PNG
    media_image4.png
    773
    819
    media_image4.png
    Greyscale



Regarding claim 28. 
Dibben discloses all limitations of claim 27.
Furthermore, Dibben discloses the elastic spring comprises a flexible tongue (100/102, fig 5) configured to be compressed in order to perform operations for releasing and engaging the removable sidewall from/with the end wall and extended in order to fix the removable sidewall to the end wall.

    PNG
    media_image5.png
    833
    854
    media_image5.png
    Greyscale


Regarding claim 29. 
Dibben discloses all limitations of claim 28.
Furthermore, Dibben discloses the elastic spring (114, fig 5) can be mounted on the flange of the removable sidewall by (in the vicinity of) a guide channel, formed as one piece with the elastic spring, the flexible tongue (100/102 fig 5) having one end located on the channel and an opposite end (106 fig 5) spaced therefrom and making contact with the non-removable sidewall. (See annotated Fig 2)

    PNG
    media_image6.png
    805
    863
    media_image6.png
    Greyscale
 

Regarding claim 30. 
Dibben discloses all limitations of claim 29.
Furthermore, Dibben discloses the guide channel comprises two opposite faces in contact with opposite surfaces of the flange, and a tip on at least one face which engages with a recess in the flange.

    PNG
    media_image7.png
    818
    773
    media_image7.png
    Greyscale


Regarding claim 31. 
Dibben discloses all limitations of claim 27.
Dibben further Discloses a shoulder parallel to the end wall defining with the end wall a seat for the elastic spring and at least part of the flange, the shoulder projecting from the non-removable sidewall and terminating close to halfway along the end wall. (See annotated Fig 2 below)

    PNG
    media_image8.png
    835
    810
    media_image8.png
    Greyscale


Regarding claim 32. 
Dibben discloses all limitations of claim 21.
Furthermore, Dibben discloses the removable sidewall comprises a front face that defines a front profile of the upright without holes, and the non-removable sidewall comprises a respective front face that defines another front profile of the upright without holes.

    PNG
    media_image9.png
    836
    864
    media_image9.png
    Greyscale


Regarding claim 33. 
Dibben discloses all limitations of claim 32.
Furthermore, Dibben discloses at least one of the front faces comprises a surface with an inclination greater than or equal to 90° with respect to a side surface of the respective sidewall. (See fig 2) 

Regarding claim 34. 
Dibben discloses all limitations of claim 32.
Furthermore, Dibben discloses the surface with an inclination greater than or equal to 90° extends as far as a slit in the profiled element where the shading cloth is mounted or to halfway along the end wall.

    PNG
    media_image10.png
    846
    809
    media_image10.png
    Greyscale


Regarding claim 36. 
Dibben discloses all limitations of claim 33.
Furthermore, Dibben discloses the front faces of the upright form a profile for retaining the profiled element (52, fig 2) for the shading system. (As can be seen in Fig 2, the distance between the front faces is narrow enough to retain the profiled element regardless of intervening structures.)

Regarding claim 40. 
Dibben discloses a removable sidewall (64, fig 2) of an upright for a shading system, the removable sidewall comprising: 
a front face intended to form a front profile of the upright; and 
a lateral wall that can be engaged underneath in a manner of an undercut with the end wall of the upright and on which the cushioning device of claim 39 can be mounted (There is nothing to preclude it) or is mounted. 

    PNG
    media_image11.png
    798
    704
    media_image11.png
    Greyscale


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2018/0187483 – Berman et al., hereinafter Berman.

Regarding claim 39. 
Berman discloses a cushioning device for an upright of a shading system, the cushioning device comprising: 
a guide channel (510, Fig 5C) for fixing the cushioning device to a flange of a removable sidewall of the upright; and 
at least one flexible tongue (512, fig 5C), formed from plastic or metal, having one end on the guide channel and an opposite end, spaced therefrom, for making contact with a non-removable sidewall of the upright, the at least one flexible tongue being intended to act as a spring between the end face and the non-removable sidewall, allowing the removable sidewall to be moved towards the non-removable sidewall during assembly/disassembly or the removable sidewall to be retained between the end wall and the non-removable sidewall.
(Examiner notes that the discussion of removable sidewall and assembly/disassembly in the claim amounts to intended use, and is not positively recited.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibben.

Regarding claim 26. 
Dibben discloses all limitations of claim 21.
Dibben further discloses the elastic spring formed as one piece with the removable sidewall or mounted thereon. (See fig 2)
Dibben does not explicitly disclose that the elastic spring is made of plastic or metallic material.
However, Dibben notes the use of plastics in the art (Column 1, Lines 22 and 37)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plastic for the construction of the elastic spring. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of injection molding manufacturing processes.
	
Regarding claim 38. 
Dibben discloses all limitations of claim 21.
Dibben further discloses: 
the profiled element (52, fig 9) of the shading system; and 
a plurality of clips (elements 100, 100’, 102, and 102’ in fig 9), each of the plurality of clips provided with a guide channel mounted on an edge (132 or 142 of 52 in fig 9) of the profiled element and at least one flexible tongue, having one end on the channel and an opposite end space therefrom so as to make contact with the upright, the at least one flexible tongue acting as a spring between the profiled element and the upright, allowing the profiled element to move towards front faces of the upright during compression or to have a predefined spacing when not compressed.
Dibben does not explicitly disclose that the flexible tongue is made of plastic or metallic material.
However, Dibben notes the use of plastics in the art (Column 1, Lines 22 and 37)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plastic for the construction of the flexible tongue. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of injection molding manufacturing processes.

Regarding claim 39. 
Dibben discloses a cushioning device for an upright of a shading system, the cushioning device comprising: 
a guide channel (54, Fig 2) for fixing the cushioning device to a flange of a removable sidewall of the upright; and 
at least one flexible tongue (100/102, fig 5), having one end on the guide channel and an opposite end, spaced therefrom, for making contact with a non-removable sidewall of the upright, the at least one flexible tongue being intended to act as a spring between the end face and the non-removable sidewall, allowing the removable sidewall to be moved towards the non-removable sidewall during assembly/disassembly or the removable sidewall to be retained between the end wall and the non-removable sidewall. (as the removable sidewall is installed during assembly, it will move toward the non-removeable sidewall. Furthermore, as the removable sidewall is removed during disassembly, the front face of the sidewall will rotate toward the non-removeable sidewall. Furthermore, these limitations amount to intended use language and are not explicitly required by the claim.)
Dibben does not explicitly disclose that the flexible tongue is made of plastic or metal.
However, Dibben notes the use of plastics in the art (Column 1, Lines 22 and 37)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plastic for the construction of the flexible tongue. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of injection molding manufacturing processes.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibben in view of PG Pub. US 2017/0297419 – Ten-Jet-Foei.

Regarding claim 35. 
Dibben discloses all limitations of claim 21.
Dibben does not disclose a lighting system mounted on the removable sidewall, the end wall, or the non-removable sidewall.
However, Ten-Jet-Foei teaches a lighting system mounted on a non-removable sidewall. (26, fig 7c; Paragraph [0025] The locking member may be a translucent rod-shaped member which is visible through the narrow entrance of the holding groove and which is lighted by a light source, which is either stationary lighting the rod-shaped member from the side, or is movable with the rod-shaped member and lighting it from the end.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dibben with the lighting system of Ten-Jet-Foei. One of ordinary skill in the art would have been motivated to make this modification in order to provide an aesthetic appearance.
	
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibben in view of Berman.

Regarding claim 37. 
Dibben discloses all limitations of claim 27.
Dibben further discloses a plurality of elastic spring that are mounted with a predefined or variable interval on the flange of the removable sidewall or are formed as one piece on the edge of the flange with a predefined or variable interval (See fig 9) 
Dibben does not explicitly disclose the interval being between 15 cm and 20 cm.
However, Berman teaches a channel width of 4 inches (approx. 10cm) (Paragraph [0045]). Considering figs 5A and 5B, that would give element 501 an approximate width of 2.7 inches (approx. 7cm). Considering Fig 4, elastic springs (420 and 430) are shown with a vertical spacing interval of approx. 6 inches (approx. 15 cm) between legs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spacing taught in Berman into the apparatus disclosed in Dibben. One of ordinary skill in the art would have been motivated to make this modification in order to provide a roust and flexible attachment mechanism.
	Furthermore, if a 4-inch width as taught in Berman is applied to Dibben, a similar spacing would be taught by the combination. (See fig 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180283098-A1 – Foley
	Discloses an upright with many of the features of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         


/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634